Case 21-40405       Doc 30     Filed 07/12/21 Entered 07/12/21 12:19:19           Main Document
                                            Pg 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                    (ST. LOUIS)

 In Re:                                                    )
                                                           )
 Kevin Anthony Taylor                                      )
                                                           )
               Debtor,                                     ) Case No. 21-40405
                                                           )
                                                           ) Chapter 13
                                                           )
 U.S. Bank Trust, National Association                     ) Re: Doc 28
                                                           )
                                                           )
               Movant/Creditor.                            )

     SECURED CREDITOR’S RESPONSE TO DEBTOR’S OBJECTION TO CLAIM 2


          COMES NOW U.S. Bank Trust National Association as Trustee of Bungalow Series

 IV Trust (hereinafter “Creditor”), by and through counsel, and hereby responds as follows to

 Debtor’s Objection to Claim 2:

       1.      Debtor filed an Objection to Creditor’s Claim on July 6, 2021 (Doc 28).

       2.      While the Creditor agrees that the Trustee pre-petition arrears payments to

Creditor may be suspended during the duration of the trial loan modification payment plan, the

Creditor’s Claim 2 should remain a valid claim in the bankruptcy case until the Debtor

successfully completes the trial loan modification payment plan.

       WHEREFORE, Creditor respectfully requests that Debtor’s Objection to Claim 2 be

 denied and that the Secured Creditor’s secured debt under Claim 2 be maintained until a

 determination is made between the parties regarding a permanent loan modification.
Case 21-40405       Doc 30     Filed 07/12/21 Entered 07/12/21 12:19:19            Main Document
                                            Pg 2 of 2


                                                    Respectfully submitted,

                                                    MARINOSCI LAW GROUP, P.C.


                                                    /s/ David V. Noyce__
                                                    David V. Noyce 56116MO
                                                    11111 Nall Avenue, Suite 104
                                                    Leawood, KS 66211
                                                    Phone: 913-800-2021
                                                    Facsimile: 913-257-5223
                                                    dnoyce@mlg-defaultlaw.com
                                                    ecf@mlg-defaultlaw.com
                                                    ATTORNEY FOR CREDITOR


                                 CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the Secured Creditor’s response to the Debtor’s
Objection to Claim 2 was electronically filed on July 12, 2021, with electronic notices being sent
to all CM/ECF parties and mailed by US Mail postage prepaid to all non-CM/ECF parties:

Kevin Anthony Taylor
4043 Sun Tide Court
Arnold, MO 63010

Andrew Kirkwood Smith
A.K. Smith Law LLC
26A North Central Avenue
Clayton, MO 63105

Diana S. Daugherty
Chapter 13 Trustee
P. O. Box 430908
St. Louis, MO 63143

U.S. Trustee
Office of the US Trustee
111 S. Tenth St., Ste 6.353
St. Louis, MO 63102

                                                     /s/ David V. Noyce________________
                                                     David V. Noyce; 56116MO
